Citation Nr: 1019223	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  06-03 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 1982, November 1982 to December 1986, and July 1989 
to May 1992.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.

The Board notes that the Veteran asserted that he suffers 
from tinnitus that may be related to service during his July 
2004 VA audiological examination.  If the Veteran wishes to 
seek entitlement to service connection for tinnitus, he 
should contact the RO to pursue this claim. 

FINDING OF FACT

The Veteran's bilateral hearing loss was incurred in, or 
caused by, his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this 
decision, the Board grants service connection for bilateral 
hearing loss.  This award represents a complete grant of the 
benefits sought on appeal.  Thus, any deficiency in VA's 
compliance is deemed to be harmless error, and any further 
discussion of VA's responsibilities is not necessary.

The Veteran contends that his hearing loss was caused by 
noise exposure during service.  Specifically, the Veteran 
reported that he was exposed to noise while refueling 
tankers, repairing helicopters, and repairing power generator 
equipment.  The record shows that the Veteran suffers from a 
current disability of hearing loss as defined by 38 C.F.R. § 
3.385.

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  "[I]n order to establish 
service connection or service-connected aggravation for a 
present disability the veteran must show:  (1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service."  Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board 
must assess the credibility and probative value of the 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the 
Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992). 

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
a year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  As discussed below, however, 
there is no reliable evidence in the Veteran's claims file of 
hearing loss within the meaning of 38 C.F.R. § 3.385 within 
one year of separation from service in May 1992, so the 
presumptive provisions of 38 C.F.R. §§ 3.307(a) and 3.309(a) 
for a chronic disease do not apply to this case. 

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The evidence demonstrates a current disability of bilateral 
hearing loss in accordance with VA regulations.  At a July 
2004 VA examination, the examiner diagnosed mild to 
moderately severe hearing loss at 2000 to 6000 Hertz.  Pure 
tone thresholds at 2000, 3000, and 4000 Hertz were above 40 
decibels bilaterally.  These results are consistent with an 
audiogram completed t the VA Outpatient Clinic in Pensacola, 
Florida, in April 2004.  There, the Veteran has a current 
hearing loss disability under 38 C.F.R. § 3.385.    

Furthermore, the evidence indicates both in-service noise 
exposure and in-service incurrence of hearing loss.  A 
November 1991 audiological exam record notes that the Veteran 
was routinely exposed to hazardous noise.  The audiological 
exam record also indicates that the Veteran was issued noise 
muffs.  Furthermore, while service treatment records 
generally show hearing within normal limits, but, notably, a 
February 1987 audiogram shows left ear pure tone thresholds 
at 90 decibels at 4000 Hertz.  As these records corroborate 
the Veteran's own competent and credible accounts of noise 
exposure in service, the Board finds that the Veteran was 
exposed to noise while refueling tankers, repairing 
helicopters, and repairing power generator equipment.

The record also demonstrates a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  In January 2010, the Board found 
that the July 2004 VA examination report was inadequate for 
rating purposes and requested a Veteran's Health 
Administration (VHA) specialist medical opinion.  The VHA 
specialist thoroughly reviewed the Veteran service treatment 
records and post-service audiological reports, and found a 
pattern consistent with noise induced hearing loss.  The 
specialist provided the opinion that there is a greater than 
50 percent chance that the Veteran's hearing loss is "in 
large part due to the noise exposure he suffered during 
military service."  

Although the VA examiner arrived at a differing opinion, and 
attributed the Veteran's hearing loss to post-service 
occupational noise exposure, this opinion is less probative 
than the opinion offered by the VHA specialist as it is based 
on the examiner's erroneous finding that there was no noise 
exposure in service.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 301-304 (2008) (holding that the Board must 
consider whether the examiner had sufficient facts and data, 
and provided sufficient reasoning in assessing its probative 
value).  Furthermore, the VHA specialist explained that even 
if the Veteran did have a history of post-service noise 
exposure, in-service noise exposure nevertheless predisposed 
him to a more rapid onset of any hearing loss due to post-
service exposure.

Lastly, the VHA specialist is a highly trained 
otolaryngologist, or, head and neck surgeon, with a medical 
degree, whereas the VA examiner is an audiologist, which 
requires a master's degree.  The Board may accord greater 
weight to an opinion of a specialist when the matter under 
consideration requires a relatively higher level of training 
or expertise for an opinion to constitute competent evidence.  
Black v. Brown, 10 Vet. App. 279, 283-84 (1997).  Therefore, 
the opinion of the VA examiner is less probative than the 
opinion of the VHA specialist.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992) (holding that where there are several 
medical opinions of record evaluating the relationship 
between the Veteran's current disabilities and service, it is 
the responsibility of the Board to assess the credibility and 
weight given to the evidence).  
  
After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical 
evidence and medical opinion of record that is favorable to 
the Veteran, based on a rational lack of credibility or 
probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  The 
evidence establishes a current diagnosis of hearing loss, in-
service noise exposure and in-service incurrence of hearing 
loss, and a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  While the competent evidence is not wholly 
unequivocal, it has nevertheless placed the pertinent record 
at least in relative equipoise.  Accordingly, the Board 
resolves any doubt in the Veteran's favor and finds that the 
evidence supports service connection for bilateral hearing 
loss.  
38 U.S.C.A. § 5107(b).  The appeal is granted.


ORDER

Service connection for bilateral hearing loss is granted. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


